
	

113 HR 1038 : Public Power Risk Management Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1038
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 13, 2013
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To provide equal treatment for utility
		  special entities using utility operations-related swaps, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Power Risk Management Act of
			 2013.
		2.Transactions with
			 utility special entitiesSection 1a(49) of the Commodity Exchange Act
			 (7 U.S.C.
			 1a(49)) is amended by adding at the end the following:
			
				(E)Certain
				transactions with a utility special entity
					(i)Transactions in
				utility operations-related swaps shall be reported pursuant to section
				4r.
					(ii)In making a determination to exempt
				pursuant to subparagraph (D), the Commission shall treat a utility
				operations-related swap entered into with a utility special entity, as defined
				in section 4s(h)(2)(D), as if it were entered into with an entity that is not a
				special entity, as defined in section
				4s(h)(2)(C).
					.
		3.Utility special
			 entity definedSection
			 4s(h)(2) of the Commodity Exchange Act (7 U.S.C. 6s(h)(2)) is amended by
			 adding at the end the following:
			
				(D)Utility special
				entityFor purposes of this Act, the term utility special
				entity means a special entity, or any instrumentality, department, or
				corporation of or established by a State or political subdivision of a State,
				that—
					(i)owns or operates
				an electric or natural gas facility or an electric or natural gas
				operation;
					(ii)supplies natural
				gas and or electric energy to another utility special entity;
					(iii)has public
				service obligations under Federal, State, or local law or regulation to deliver
				electric energy or natural gas service to customers; or
					(iv)is a Federal
				power marketing agency, as defined in section 3 of the Federal Power
				Act.
					.
		4.Utility
			 operations-related swap
			(a)Swap further
			 definedSection 1a(47)(A)(iii) of the Commodity Exchange Act
			 (7 U.S.C.
			 1a(47)(A)(iii)) is amended—
				(1)by striking
			 and at the end of subclause (XXI);
				(2)by adding
			 and at the end of subclause (XXII); and
				(3)by adding at the
			 end the following:
					
						(XXIII)a utility
				operations-related
				swap;
						.
				(b)Utility
			 operations-Related swap definedSection 1a of such Act
			 (7 U.S.C.
			 1a) is amended by adding at the end the following:
				
					(52)Utility
				operations-related swapThe term utility operations-related
				swap means a swap that—
						(A)is entered into to
				hedge or mitigate a commercial risk;
						(B)is not a contract,
				agreement, or transaction based on, derived on, or referencing—
							(i)an
				interest rate, credit, equity, or currency asset class; or
							(ii)a
				metal, agricultural commodity, or crude oil or gasoline commodity of any grade,
				except as used as fuel for electric energy generation; and
							(C)is associated
				with—
							(i)the generation,
				production, purchase, or sale of natural gas or electric energy, the supply of
				natural gas or electric energy to a utility, or the delivery of natural gas or
				electric energy service to utility customers;
							(ii)all fuel supply
				for the facilities or operations of a utility;
							(iii)compliance with
				an electric system reliability obligation;
							(iv)compliance with
				an energy, energy efficiency, conservation, or renewable energy or
				environmental statute, regulation, or government order applicable to a utility;
				or
							(v)any other electric
				energy or natural gas swap to which a utility is a
				party.
							.
			5.Effective
			 dateThe amendments made by
			 this Act take effect as if enacted on July 21, 2010.
		
	
		
			Passed the House of
			 Representatives June 12, 2013.
			Karen L. Haas,
			Clerk
		
	
